DETAILED ACTION

Allowable Subject Matter
Claims 1-2 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a sensor device comprising, in combination with the other recited elements, a piezoelectric element housed in the holder and configured to be brought into contact with the proximal end of the probe directly or indirectly, a prevention member disposed in the insertion hole and holding the probe to prevent the probe from contacting the holder, the sensor device includes a lid having a cylindrical shape whose inner diameter is larger than a diameter of the portion of the probe to be inserted in the insertion hole, the lid is configured to be inserted in the holding part of the insertion hole from an inner side and to prevent detachment of the prevention member from the insertion hole, and the prevention member is configured to prevent the probe from contacting the lid. 

Claim 2 is allowed by virtue of their dependence from Claim 1.

The most pertinent prior art of record is to Yumoto et al. (US 2017/0184444 A1). Yumoto discloses a sensor device (Fig.1) comprising: a holder (fig.2; element 22/23/24) having an insertion hole (fig.2; element 23d); a probe (fig.2; element 21) having a proximal end to be 
Another pertinent prior art of record is to Bellaton et al. (US 2017/0138982 A1). Bellaton art discloses a system to measuring a topographic profile and/or a topographic image of a surface of a sample includes positioning an indenter out of contact with a sample and in a constant position with respect to a headstock, an indentation instrument 1 comprises the headstock 3 upon which is mounted an indenter 5 by means of a first actuator 7. First actuator 7 may be a piezoelectric actuator (Fig.1, “Abstract”, [0023]-[0024]).
Another pertinent prior art of record is to Seegmiller (3,580,057). Seegmiller teaches a probe device for use with stress-measuring apparatus and having plural probes provided with mutually and, in one form of the invention, variably spaced tips. These tips preferably comprise parallel, chisel-contact tips. Transducers such as piezoelectric crystals are respectively operatively associated with said tips (“Abstract”, Fig.2). The probe tip 42 is maintained at ground or common reference potential, i.e. the potential existing at coaxial shield 28. Such is desirable, for further interference reduction. This can be done by the employment of silver epoxy 43 physically and electrically connecting the tip 42 with jacket 31 (Fig.2, col.3; line 44-49).


For these reasons, Claims 1-2 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the 

/SUMAN K NATH/Primary Examiner, Art Unit 2861